Citation Nr: 0817536	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of laser burns to the eyes, to include vision loss 
and refractive error.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a skin disability, 
to include acne, skin tags, and ingrown hairs.

5.  Entitlement to service connection for porphyria cutanea 
tarda.  

6.  Entitlement to service connection for soft tissue 
carcinoma.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for multiple medical 
conditions, claimed as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	P. Michael Shanley, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003, February 2004, and 
September 2004 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied entitlement to a 
compensable rating for bilateral hearing loss, and denied 
entitlement to service connection for the above conditions.  

In April 2005, the veteran provided testimony before a 
hearing officer at the Buffalo RO.  A transcript of this 
hearing is of record.


The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for residuals of laser burns to the eyes, to 
include vision loss and refractive error, and entitlement to 
service connection for a skin disability, porphyria cutanea 
tarda, and soft tissue carcinoma, to include as due to 
herbicide exposure, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability has 
manifested by no more than Level II hearing loss in the right 
ear and no more than Level III hearing loss in the left ear.

2.  Diabetes mellitus was demonstrated years after service 
and is not etiologically related to a disease or injury in 
service, including exposure to herbicides.  

3.  The veteran does not have PTSD.

4.  The veteran does not have arthritis, progressive muscular 
atrophy, bleeding problems, inflammation of the joints, hair 
loss, or loss of the sense of smell.

5.  Multiple medical conditions, including diabetes mellitus, 
cardiovascular-renal disease, loss of teeth, sinus condition, 
acute angina, hypertension, neuropathy, organic brain damage, 
poor balance, fatigue, depression, anxiety, and obesity, were 
first demonstrated years after service and are not 
etiologically related to a disease or injury in service, 
including exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA 
and VII, Diagnostic Code 6100; § 4.86 (2007).

2.  Diabetes mellitus was neither incurred in nor aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).

3.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§  1110, 1112, 1131, 1137; 38 C.F.R. § 
3.304(f) (2007).

4.  Multiple medical conditions claimed as a result of 
ionizing radiation were neither incurred in nor aggravated by 
active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137; 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2006, subsequent to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
entitlement to service connection and to an increased rating.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
February 2006 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.

The veteran has substantiated his status as a veteran, and 
was notified of the second and third elements of Dingess 
notice by the February 2006.   He received information 
regarding the effective date and disability rating elements 
of his claims in March 2008.  Since the claims are being 
denied, no disability rating or effective date will be 
assigned.  Therefore, the veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The February 2006 letter told the veteran that to 
substantiate his claim for an increased rating, he should 
submit evidence showing that the disability had worsened.  It 
also provided examples of the types of evidence that he could 
submit or ask VA to obtain.  

In addition, the March 2008 Dingess notification letter 
informed the veteran that evidence showing the effect his 
disability has had on his employment and daily life would be 
pertinent to his claim for an increased rating. 

The increased rating issue currently before the Board is 
entitlement to a compensable rating for bilateral hearing 
loss.  The relevant rating criteria, as outlined below, 
provide for disability ratings based on specific measurements 
or test results.  While the veteran has not received VCAA 
notification regarding the specific tests used, the Board 
does not find that any procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge shows that there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

The veteran was not told that hearing loss was rated on the 
basis of specific test results.

In a March 2003 statement, the veteran specifically contended 
that the results of his audio examinations would support a 
finding that his hearing loss had increased.  The record 
therefore reflects actual knowledge of the evidence necessary 
to substantiate the veteran's claim, namely evidence showing 
that his disability has gotten worse.

The November 2003 statement of the case (SOC) included a 
discussion of the rating criteria utilized in the present 
case.  While such post adjudication notice cannot serve as 
VCAA notice, Pelegrini II; it should have served to advise a 
reasonable person that if an increased rating was provided a 
percentage evaluation would be provided under a specific 
diagnostic code, in this case, Diagnostic Code 6100 for 
rating hearing loss.  The veteran had a reasonable 
opportunity to participate in the adjudication of his claim, 
inasmuch as it remained pending for years after the rating 
decision and SOC.  During that time, the veteran had the 
opportunity to submit argument and evidence and to have a 
hearing.

The Board therefore concludes that the veteran was made aware 
of the requirements for increased evaluations pursuant to 
Vazquez-Flores.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  With respect 
to the veteran's claim for entitlement to service connection 
for porphyria cutanea tarda, the veteran's testimony at his 
April 2005 hearing is unclear regarding whether he has 
received any non-VA treatment.  In any event, the Board finds 
that remanding for additional treatment records regarding the 
claim would serve no useful purpose and would only result in 
further delay.  In December 2001 and May 2006 statements, the 
veteran stated that all his treatment had been through the VA 
medical system.  In addition, he has stated that he is unable 
to remember the names of his doctors.  Finally, the veteran 
has not provided VA any specific information regarding the 
location of any additional records pertaining to the claim 
for entitlement to service connection for porphyria cutanea 
tarda that would allow for their procurement.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been provided VA examinations in response 
to his claims for entitlement to service connection.  With 
respect to the claims based on exposure to herbicides and 
ionizing radiation, the evidence of record does not establish 
that the veteran was exposed to Agent Orange, dioxin, or 
ionizing radiation.  There is no competent evidence that 
these conditions may be related to service and there has been 
no evidence or contention that there is a continuity of 
symptomatology.  

The veteran has reported that he has received no treatment 
for PTSD.  He has undergone VA and non-VA mental health 
evaluations which yielded psychiatric findings other than 
PTSD.  In one statement the veteran reported night terrors 
but did not report that these were in any way related to an 
in-service stressor.  During VA treatment, he has reported 
stressors, but these did not occur in service and PTSD was 
not diagnosed.  Given this record his contention that he has 
PTSD as the result of in-service stressors, are not credible, 
and an examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).  

To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for bilateral hearing loss disability was 
granted in a November 1999 Board decision.  In a December 
1999 rating decision, the RO assigned a noncompensable 
evaluation, effective June 6, 1997.  The veteran's claim for 
an increased rating was received in June 2001.  

The veteran was provided a December 2001 VA audiological 
examination in response to his claim for an increased rating.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
20
LEFT
20
20
40
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that the veteran had normal hearing in his 
right ear and mild to moderate sensorineural hearing loss 
beginning at 3000 Hz.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was examined for high frequency 
hearing loss in July 2003.  Audiological testing showed 
normal hearing through 2000 Hz with mild to moderate 
sensorineural hearing loss at 3000 Hz.  Word recognition was 
88 percent.  The left ear had mild to moderate sensorineural 
hearing loss at 2000 Hz and word recognition of 84 percent.  

The veteran was also examined at the VAMC in August 2004.  He 
reported that his hearing was gradually getting worse.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
35
LEFT
25
30
50
50

Speech audiometry revealed speech recognition was excellent 
to 96 percent in the right and left ears.  The diagnosis was 
mild combined sensorineural los at 3000 Hz and mild combined 
sensorineural loss at 500 and 2000 Hz and moderate 
sensorineural loss at 4000 Hz.  

In May 2005, the veteran was provided another VA audiological 
examination.  He reported having fluctuating hearing loss.  
The audiogram showed that pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
20
20
LEFT
10
5
40
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
examiner found that the veteran had mild sensorineural 
hearing loss at 6000 Hz and mild sloping to moderate 
sensorineural hearing loss from 3000 to 8000 Hz.  

Analysis

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

The highest right ear pure tone threshold average of 27.5 
decibels was measured at the veteran's August 2004 VAMC 
audiological examination.  His lowest right ear word 
recognition score was noted at the December 2001 VA 
examination as 88 percent.  This translates to Level II 
hearing impairment in the right ear under Table VI.

With respect to the left ear, the highest pure tone threshold 
average of 38.75 decibels was noted at the August 2004 VAMC 
examination.  His lowest speech recognition score of 84 
percent was measured at his July 2003 VAMC visit.  This 
translates to Level III hearing in the left ear under Table 
VI.  

Level II hearing impairment in one ear and Level III hearing 
in the other is considered noncompensably disabling.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Accordingly, the veteran's hearing loss has not met or 
approximated the criteria for a compensable schedular rating 
at any time during the appeal period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2007).

Extraschedular

The rating schedule is intended to evaluate average 
impairment in earning capacity resulting from disability.  
Ratings will be based as far as practicable on impairment in 
average earning capacity.  38 C.F.R. § 3.321(a), (b) (2007).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

Neither the veteran nor his attorney representative has 
alleged that the rating schedule is inadequate to rate his 
disability, and there is no evidence to that effect.  The 
Board, therefore, finds that referral for an extraschedular 
rating is not warranted.



Service Connection Claims

General Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, 
diabetes mellitus, and psychoses, are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

A veteran who during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 U.S.C.A. § 1116(f) (West 2002).

The diseases listed at 38 C.F.R. § 3.309(e), including Type 2 
(adult onset) diabetes, manifesting to a degree of 10 percent 
or more at any time after service in a veteran exposed to 
herbicides in service, will be presumed to have been incurred 
in service; except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2007).  In 
addition, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements; first, that he 
served in the Republic of Vietnam during the Vietnam War era, 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), second the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e), the presumption of service connection 
related to Agent Orange is not available.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus

The veteran contends that he incurred diabetes mellitus as a 
result of exposure to Agent Orange and dioxins during his 
active duty service.  Specifically, he contends that he 
assisted in spraying Agent Orange to clear vegetation during 
his active duty service in Germany, Alabama, and during both 
of his assignments to Korea.  In addition, the veteran argues 
that he personally handled dioxin during the course of his 
duties as a repairman and supervisor with the HAWK missile 
launch system as dioxin was used as a coolant.  

Service treatment records are negative for evidence of 
diabetes or a skin condition during active duty service.  At 
the examination for discharge in June 1981, the veteran's 
skin and blood sugar were found to be normal.  

Service personnel records confirm that the veteran served as 
a repairman on the HAWK missile launch system in Germany and 
during his first assignment to Korea from January 1973 to 
February 1974.  The veteran's duties, according to a portion 
of the career management field description guide submitted by 
the veteran, included the assembly, testing, and general 
support maintenance of missiles.  In addition, during his 
second period of service in Korea, from December 1975 to 
January 1977, his principal duty was as a fireman.  The 
veteran also served in Alabama as an instructor from March 
1974 to December 1975, and from February 1977 to March 1979. 

The post-service medical evidence establishes that the 
veteran was diagnosed with diabetes mellitus in November 
1999.  There was no evidence of retinopathy, nephropathy, or 
neuropathy.  This was described as "of new onset."  
Treatment records prior to that date make no minion of 
diabetes mellitus or its symptoms.

VA treatment records dates since November 1999, show ongoing 
treatment for diabetes mellitus.

In June 2001, the veteran was provided an Agent Orange 
registry examination.  Diabetes mellitus was noted.

While the veteran has stated that he served on temporary duty 
to Vietnam during his active duty service in Germany from 
August 1968 to October 1970, there is no evidence in his 
personnel records that he was ever in Vietnam.  In addition, 
May 2002 and May 2003 responses from the National Personnel 
Records Center (NPRC) indicate that they were unable to 
verify that the veteran ever served in Vietnam.  

The veteran is competent to report where he served, but he 
has been noted to have memory problems since an on-the-job 
head injury in 1990.  The official service department record 
is more probative than the veteran's statements made 
following post-service injuries and during the course of his 
claim for benefits.

There is no evidence that Agent Orange was used in Korea, 
Germany, or Alabama during the period of the veteran's 
military service.  In September 2003 and April 2005 
responses, Compensation and Pension services noted that there 
was no indication from the Department of Defense that Agent 
Orange was used in Germany or Alabama.  There was also no 
confirmation that dioxin was used as a coolant for electrical 
components.  In addition, Agent Orange was only used in the 
demilitarized zone of Korea from April 1968 to July 1969.  
The veteran did not serve in Korea until more than three 
years later, in January 1973.  Finally, Compensation and 
Pension services noted that all use of Agent Orange ceased in 
1970.  

The veteran is competent to report that certain events 
occurred during active duty service, such as his 
participation in spraying foliage and his work repairing the 
HAWK missile system.  However, while the veteran and his wife 
both testified that he was exposed to Agent Orange during 
service, there is no evidence that the veteran or his wife 
possess the necessary expertise to determine that the 
substances he sprayed or the chemicals used as a coolant for 
radar systems contained the chemical compounds known as Agent 
Orange and dioxin.

As a lay person, the veteran would not be competent to 
analyze the substances he may have been exposed to in-service 
and say that they contained the specific chemicals that would 
render him eligible for presumptive service connection.  As 
the weight of the evidence is that the veteran did not serve 
in Vietnam, or have other in-service exposure to herbicides, 
service connection on the basis of presumptions afforded 
herbicide exposed veterans is not warranted.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).

Diabetes is subject to presumptive service connection as a 
chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  The record is clear, however, that diabetes was 
initially identified many years after service.  Absent a 
showing of diabetes in service or to a compensable degree in 
the year after service, presumptive service connection as a 
chronic disease, is not warranted.

There is no competent medical opinion linking diabetes 
mellitus to service, and the veteran has not reported a 
continuity of symptomatology.  Hence service connection is 
also not warranted on a direct basis.

In sum, the evidence is against a link between current 
diabetes and a disease or injury in service, including 
exposure to dioxin or Agent Orange during active duty 
service.  Reasonable doubt does not arise and the claim must 
be denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 

The veteran contends that service connection for PTSD is 
warranted based on the death of his son in October 1970 while 
the veteran served on active duty in Germany.  

With respect to whether the veteran meets the criteria for a 
valid diagnosis of PTSD, the Board notes that he underwent no 
treatment during active service for a psychiatric disorder, 
and there is no post-service medical evidence of treatment or 
a diagnosis of PTSD.  The veteran has neither submitted nor 
identified any medical evidence suggesting that he has this 
claimed disability; in fact, in a March 2006 statement, the 
veteran specifically notes that he has not undergone any 
treatment for PTSD.  As the evidence of record is negative 
for a diagnosis of PTSD, the weight of the evidence is 
against the claim.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt rule but has determined 
that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.

Radiation Claims

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The veteran contends that he incurred multiple disabilities, 
including diabetes mellitus, cardiovascular-renal disease, 
arthritis, progressive muscular atrophy, brain thrombosis, 
loss of teeth, sinus condition, acute angina, hypertension, a 
stroke, neuropathy, organic brain damage, poor balance, 
fatigue, depression, anxiety, bleeding problems, inflammation 
of the joints, hair loss, loss of sense of smell, and 
obesity, as a result of active duty service exposure to 
ionizing radiation.  Specifically, he contends that during 
his second duty assignment to Korea, he participated in the 
destruction of classified radioactive material.  

Service medical records are negative for evidence of 
treatment or diagnosis for the veteran's claimed conditions.  
In addition, personnel records are negative for evidence that 
the veteran was exposed to ionizing radiation.  

The post-service medical evidence of record establishes that 
the veteran incurred a head injury with transient 
unconsciousness in 1990 at his place of work.  Following this 
incident, the veteran complained of chest pain, dizziness, 
fatigue, short term memory impairment, headaches, weight 
gain, and intermittent tingling, weakness, and numbness in 
his arms and hands.  He underwent a brain MRI in December 
1990 that showed mild to moderate diffuse cortical volume 
loss.  

Outpatient treatment at the VAMC resulted in a diagnosis of 
hypertension, syncope, and arrhythmia in August 1997.  In 
September 1997 a head CT was performed that showed volume 
loss in the frontal regions and the veteran was diagnosed 
with ethmoid sinus disease.  It was uncertain if this was 
related to his past history of head injuries.  Two months 
later, in November 1997, he was diagnosed with an adjustment 
disorder during a neuropsychiatric examination conducted by 
New York Disability Assistance.

In August 1999, the veteran was diagnosed as having organic 
brain disease at the VAMC.  His most recent head CT, 
performed in response to symptoms similar to a transient 
ischemic attack (TIA), showed no evidence of acute infarction 
or hemorrhage and no acute pathologies.  There was mild 
thickening of the ethmoid sinus mucosal.  More recently, the 
veteran has been treated at the VAMC for angina, possible 
coronary artery disease, and hypercholesterolem.  

While the veteran has claimed entitlement to service 
connection for many disabilities as due to ionizing radiation 
exposure, there is no evidence that he has been diagnosed 
with arthritis, progressive muscular atrophy,  bleeding 
problems, inflammation of the joints, hair loss, or loss of 
the sense of smell.  In addition, while he has been noted to 
have undergone a TIA, the record does not show that the 
veteran has experienced a stroke or brain thrombosis.  As 
noted above, service connection requires competent evidence 
showing the existence of a present disability.  Shedden, 381 
F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  
Service connection is therefore not warranted for these 
disabilities as there is no evidence that they have been 
diagnosed.

With respect to whether service connection is warranted under 
38 C.F.R. § 3.311 or on a presumptive basis for the veteran's 
other claimed disabilities, the Board notes that none of them 
are included in the list of radiogenic diseases under 
38 C.F.R. § 3.311, nor do they constitute radiogenic diseases 
as specified in the relevant regulation that are subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  Consequently, as a matter of law, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Turning to whether service connection is warranted on a 
direct basis, the Board notes that the veteran testified at 
his April 2005 hearing that during his second tour in Korea, 
following the Panmunjon Axe Murder incident and Operation 
Paul Bunyan in August 1976, he was ordered to destroy parts 
of a radar system that had ionizing radiation 
characteristics.  He stated that he destroyed and burned 
tubes that had become exposed to ionizing radiation.  In a 
statement received in September 2006, the veteran stated that 
he had rashes, burns, and a loss of hair during service as a 
result of his radiation exposure.  In addition, he noted that 
seven of his fellow servicemen died soon after their handling 
of the radioactive material.  

As noted above, the veteran's service treatment records and 
personnel records do not document that he was exposed to 
ionizing radiation or that he experienced burns, rashes, or 
hair loss.  In addition, in July 2007, the Director of 
Occupation Health Services for the Department of the Army 
provided a letter to VA noting that there was no evidence 
that the veteran had been exposed to ionizing radiation.  
Similarly, in April 2006, the U.S. Combat Readiness Center, 
after contacting the Veterans Radiation Exposure 
Investigation Center (VREIP) found that there was no 
documentation of radiation exposure and no indication that 
ionizing radiation producing equipment was used in Korea 
during the provided timeframe.  

The Board has considered the statements of the veteran and 
his wife regarding his claimed radiation exposure, but finds 
that the weight of the evidence does not establish that the 
veteran was exposed to ionizing radiation during active duty 
service.  

The veteran has also not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he was exposed to radiation during his 
second period of service in Korea, from December 1975 to 
January 1977, but that he did not seek treatment for these 
conditions until almost 10 years after his discharge from 
active duty service in July 1981.  

In addition, while the veteran has been diagnosed with 
hypertension, diabetes mellitus, and an adjustment disorder, 
there is no competent evidence demonstrating that these 
conditions manifested to a compensable degree in service or 
during the presumptive period after service.

The record also contains no competent medical evidence of a 
nexus between the veteran's current disabilities and any 
incident of his active duty service, including exposure to 
ionizing radiation.  The only opinion linking the current 
disabilities to service is that of the veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The first evidence of the veteran's claimed disabilities was 
more than 10 years after his separation from active duty 
service.  There is no competent evidence linking them to 
service and the veteran has not reported a continuity of 
symptomatology.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and 
it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for diabetes mellitus as 
due to herbicide exposure is denied.

Entitlement to service connection for PTSD is denied,

Entitlement to service connection for multiple medical 
conditions claimed as a result of exposure to ionizing 
radiation is denied.  


REMAND

In a November 1999 Board decision, the Board denied service 
connection for residuals of laser burns to the eyes on the 
basis that there was no evidence of a residuals of the 
veteran's claimed laser burns.  As this decision became 
final, new and material evidence is necessary to reopen to 
the claim for entitlement to service connection for residuals 
of laser burns to his eyes.

VCAA notice in a new and material evidence claim must (1) 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran has not received the notice required by Kent.  
Specifically, he has not been notified that his claim was 
previously denied in a November 1999 Board decision, nor has 
he been informed that the basis of the prior denial was the 
lack of any evidence of a current diagnosis resulting from 
the claimed in-service injury to his eyes.

The veteran has reported that he experiences symptoms of skin 
disease that began in service and had continued ever since.  
An examination is needed to determine whether he has any 
current skin disease, including symptoms of porphyria cutanea 
tarda, that had its onset in service or is otherwise related 
to a disease or injury in service.

In addition, with respect to his claim for entitlement to 
service connection for soft tissue carcinoma, the Board notes 
that at his April 2005 hearing at the Buffalo RO, the veteran 
testified that he was diagnosed with this condition in June 
1988.  He stated that he underwent treatment for this 
disability at Yucca Hospital in Palm Springs, California, and 
that he was diagnosed with soft tissue carcinoma at the 
Marina Corps base in 29 Palms, California.  Upon remand, the 
RO should obtain any records of private treatment related to 
soft tissue carcinoma.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) for the following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

That notice should tell him that the 
claim was previously denied in a November 
1999 Board decision on the basis that 
there was no evidence of current 
residuals of a laser burn to the eyes.

2. The RO or AMC should take the 
necessary steps to request records of 
treatment of soft tissue carcinoma from 
Yucca Hospital in Palm Springs, 
California, and from the 29 Palms 
military installation.  

3.  The veteran should be afforded a VA 
dermatology or other appropriate 
examination to determine whether he has a 
current skin disease or symptoms of 
porphyria cutanea tarda that is related 
to service.

The examiner should review the claims 
folder, and note such review in the 
claims folder.  The examiner should then 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current skin disease had 
its onset in service or is otherwise 
related to a disease or injury in 
service.  

The examiner should provide a rationale 
for these opinions.  The examiner is 
advised that the veteran is competent to 
report the history of his symptomatology 
and that the history should be considered 
in rendering the opinions.

4.  If the benefits sought on appeal are 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the claims folder is returned 
to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


